DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.        The information disclosure statement (IDS), filed on 06/28/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Amendment
3.         Applicant's amendment filed on 03/30/21 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 03/30/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Sergeev (RU 2583104), Bragg (US 6068054), and Maghrabi (US 2014/0116695). 
           Sergeev discloses the bottomhole formation zone is treated sequentially with an invert-emulsion solution, limiting water inflows by artificially reducing the permeability of highly permeable washed formation zones, an oil rim, which is a buffer and prevents the interaction of invert-emulsion solution with an acid composition during injection into the 
          The present claim 1 differ from Sergeev in that the determination of the wettability of reservoir rocks in the bottomhole formation zone, wherein a direct type of emulsion is used in a case of a condition of hydrophilicity of the reservoir rock or invert type emulsion is used in a case of a condition of hydrophobicity of the reservoir rock. The further difference is claimed emulsions are not disclosed and treated the bottomhole with the claimed determination of the reservoir condition with the type of emulsion based on the reservoir conditions in Sergeev.
           Bragg discloses a method of forming a barrier in a high permeability zone of a subterranean formation, the method comprises injecting into the formation an invert emulsion comprising water, hydrocarbon and solid particle (column 4, lines 66-, column 5, lines -23), wherein core experiment is required to select the solid particle, particularly to reduce the permeability of high permeable zones in the subterranean formation (column 2, lines 55-, column 3, lines -9, column 8, lines 48-, column 9, -25), wherein the solid particle such as fumed silica is taken in crude oil emulsion, wherein the size of the silica is as small as about 10-20 nm in concentration less than or equal to 0.5 g/l to less than or equal to 20 g/l of emulsion (column 10, lines 15-27). Bragg teaching at column 9, 23-25 specifically suggests comparative coreflood testing can be used to find the optimal solids type, wettability and concentration. Thus, even though Bragg teaches the 
         Maghrabi discloses the invert emulsified composition has the following proportions: (a) from about 13 vol % to about 45 vol % of the at least one oil; (b) from about 50 vol % to about 85 vol % of the at least one aqueous acid solution; (c) from about 1 vol % to about 5 vol % of the at least one emulsifier; and (d) from about 0.1 wt % to about 5 wt % of acid insoluble nanoparticles such as fumed silica for treating the permeable zone in the subterranean formation (para [0050], [0104], [0146], [0162]). However, Maghrabi contains aqueous acid solution which actually required after treating with the invert emulsion and an oil rim, which is a buffer and prevents the interaction of invert-emulsion solution with an acid composition during injection into the well in Sergeev. Overall, the closest prior arts do not suggest or disclose the claimed method for the treatment of a bottomhole formation zone.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768